Citation Nr: 0306147	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

The case was previously before the Board in March 2001, at 
which time it was Remanded to afford the veteran a 
comprehensive review of his service medical records and for 
compliance with the Veterans Claims Assistance Act of 2000.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A seizure disorder is related to events outside military 
service and did not undergo an increase in severity in 
service.


CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, a recent VA medical opinion as 
to etiology of the claimed disorder inter alia was obtained 
in June 2001.  Notice of the requirements necessary to 
substantiate the claim have been provided in the Statements 
of the Case and other development letters of record such as 
June 2000 correspondence to the veteran specifically 
pertaining to the VCAA.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this case, no seizure disorder was found at the veteran's 
enlistment examination in July 1973.  Accordingly, the 
veteran is entitled to the presumption of soundness.  
However, in November 1973, the in-service treatment reports 
include the veteran's admission of a pre-service head trauma.  
Moreover, a careful review of the service medical records in 
conjunction with a VA medical opinion obtained in June 2001 
concluded that the etiology of the veteran's seizure disorder 
was associated with events prior to his military serviced.  
As such, these records constitute clear and unmistakable 
evidence which rebuts the presumption of soundness at 
enlistment.  Accordingly, service connection may only be 
granted if the veteran's preexisting seizure disorder was 
aggravated while on active duty.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In the context of the aforesaid June 2001 VA examination, the 
service medical records were carefully reviewed by the 
examiner.  The examiner commented that it was not possible to 
state that the veteran's military service aggravated his 
seizure disorder beyond its natural progression.  The 
veteran's representative has seized upon such phraseology to 
advance the argument that "it must also be impossible to 
state that military service did not aggravate the condition. 
. . ."

However, the argument is moot because it is of greater 
significance that the condition precedent has failed.  The 
examiner stated that "aggravat[ion] beyond [his seizures'] 
natural progress is unlikely, particularly given the short 
duration of his military service."  The examiner also 
expressly noted he was unable to find documentation 
reflecting an increase in seizure frequency in service.  The 
Board notes that the service medical records reflects only a 
single report that a seizure had occurred during service, and 
such report was by history only; there was no diagnosis or 
identification of residual pathology.  Even if the Board were 
to assume arguendo that the veteran experienced a seizure 
episode, there is no evidence in the claims file establishing 
that any resulting injury was anything other than an acute 
flare-up and there is no evidentiary basis to demonstrate an 
overall worsening of the condition itself.  In consideration 
of the foregoing as well as the service medical records, the 
Board concludes that the disability underwent no increase in 
severity during service.  In the absence of an increase in 
severity, a claim of service connection on the basis of 
aggravation cannot be sustained.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for a seizure disorder.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for a seizure disorder is 
denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

